982 F.2d 529
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Howard ROSENTHAL, on behalf of himself and all otherssimilarly situated, Plaintiff-Appellant,v.DEAN WITTER REYNOLDS, INC.;  Castle Pines Land Company;Frank B. Walker;  Jack A. Vickers, III;  HelenMcMaster Coulson;  William B. Graham;Larry Reichert, Defendants-Appellees.
No. 92-1215.
United States Court of Appeals, Tenth Circuit.
Dec. 17, 1992.

Before LOGAN, JOHN P. MOORE and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.
Admitting this case is governed by our holding in  Anixter v. Home-Stake Production Co., --- F.2d ----, No. 90-5040, etc., 1992 WL 300892 (10th Cir.  Oct. 23, 1992), appellees nonetheless invite us to reconsider our opinion.   We decline the invitation.
REVERSED AND REMANDED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3